Case 19-12519-JDW        Doc 10    Filed 07/02/19 Entered 07/02/19 11:17:42               Desc Main
                                   Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

        IN RE: LUCILLE MANNING                                       CASE NO. 19-12519

                 CREDITOR, BANK OF HOLLY SPRINGS’, RESPONSE
                   TO MOTION TO EXTEND AUTOMATIC STAY

        COMES NOW, the Creditor, Bank of Holly Springs, by and through its attorney of

record, and files this its Response to Motion to Extend Automatic Stay, and in support thereof,

would respectfully show unto this Honorable Court, as follows:

                                                (1)

        On June 20, 2019, Debtor filed for relief under Chapter 13 of the United States

Bankruptcy Code.

                                                (2)

        That the Debtor had previously filed for relief under Chapter 13 on or about September

20, 2016, Case No. 16-13245, which was dismissed for failure to make plan payments.

                                                (3)

        That according to the Debtor’s schedules there has not been any substantial change since

the dismissal of the last bankruptcy that would make the current plan more feasible than the last.

                                                (4)

        That the Debtor’s Chapter 13 case was not filed as a good faith effort to repay her

creditors.

                                                (5)

        That if the Debtor’s Motion to Extend is granted and the Creditor, Bank of Holly Springs,

is not allowed to proceed with foreclosure and repossession, Creditor should be entitled to

adequate protection payments prior to confirmation.
Case 19-12519-JDW        Doc 10    Filed 07/02/19 Entered 07/02/19 11:17:42              Desc Main
                                   Document     Page 2 of 3


                                                (6)

       That if the Debtor’s Motion to Extend is granted and the debtor fails to make the

proposed plan payments within the required time period, the automatic stay provisions of 11 U.

S. C. §362 should be lifted automatically as to the Creditor without further order of this Court or

Motion of the attorney for the Creditor, and the Creditor should be allowed to initiate foreclosure

and repossession against the Debtor’s property, namely, Lot No. 25 in Gay Village Subdivision,

Section 5, Township 4 South, Range 2 West, Marshall County, Mississippi and a 2008 Chevrolet

Impala VIN#2G1WB58K481220936. Should the automatic stay lift, all communications

including but not limited too, notices required by state law, sent by Creditor in connection with

proceedings against the property may be sent directly to the Debtor.

                                                (7)

       That the Debtor’s Motion to Extend Automatic Stay should be denied.

       WHEREFORE, Premises Considered, the Creditor, Bank of Holly Springs, files this

response and respectfully requests that this Court deny the Motion to Extend Automatic Stay.

Further, that of the Debtor’s Motion to Extend is granted, that the Creditor, Bank of Holly

Springs, should be entitled to adequate protection payments prior to confirmation.

       Creditor prays for general relief.

       RESPECTFULLY SUBMITTED, this the 2nd day of July, 2019.

                                                      Bank of Holly Springs, Creditor


                                                      By:    /s/ Bart M. Adams
                                                             Bart M. Adams
                                                             (MS Bar No. 100985)



                                                 2
Case 19-12519-JDW        Doc 10    Filed 07/02/19 Entered 07/02/19 11:17:42             Desc Main
                                   Document     Page 3 of 3


AKINS & ADAMS, P.A.
Attorneys at Law
108 Jefferson Street
Ripley, Mississippi 38663
(662) 837-9976



                                CERTIFICATE OF SERVICE

        I, Bart M. Adams, attorney for Creditor, Bank of Holly Springs, does hereby certify that I
have this day mailed, electronically, a true and correct copy of the above and foregoing response
to the following:

Locke D. Barkley              sbeasley@barkley13.com

U. S Trustee                  USTPRegion05.AB.ECF@usdoj.gov

Robert H. Lomenick, Esq.      rlomenick@gmail.com

       SO CERTIFIED, this the 2nd day of July, 2019.

                                                     /s/ Bart M. Adams
                                                     Bart M. Adams




                                                3
